Campbell, C. J.,
delivered the opinion of the court.
The final adjudication in favor of the appellee is conclusive evidence that, as to her, the attachment was wrongfully sued out, and' that gave her a right of action on the bond for its breach thus evidenced.
In such action, attorneys’ fees for getting clear of the attachment are recoverable, and, as in this case, by reason of the non-residence of the defendant and liability to attachment for any debt, the contest involved the existence of the debt for which the attachment was sued out, and defeating recovery was defeating the attachment, it is impossible to separate the process from the action, and it was' proper to allow attorneys’ fees for the defense of the case.
Actual damages are recoverable on an attachment bond, when a breach occui’s, and counsel fees are embraced. Marqueze v. Sontheimer, 59 Miss., 430; Kneeland on Attachment, § 456; Drake on Attachment, §§ 175, 176; Wade on Attachment, § 301; 1 Sedgwick on Damages, § 237; 2 Sutherland on Damages, 61.
The sum allowed in this case for attorneys’ fees is supported by evidence.

Affirmed.